DETAILED ACTION
              
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 5/25/22.  As directed by the amendment, claims 1, 2,  and 4 have been amended; claim 17-20 have been cancelled.  Claims 1-16 and 21-24 are pending in this application.   


CLAIM INTERPRETATION



The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-5, 7-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw DE 102013208170 A1 – embodiment 1 (herein after Wardlaw ‘1) in view of Bruce US 20140075777 (herein after Bruce).

Regarding claim 1, Wardlaw ‘1 discloses a sole assembly comprising: a core component (as seen in annotated Figures 8 A, 8B and 8C) including a lower surface (as seen in annotated Figures 8 A, 8B and 8C) and ribs extending downward from the lower surface (as seen in annotated Figures 8 A, 8B and 8C), and a perimeter component bonded to the core component (as seen in annotated Figures 8 A, 8B and 8C, paragraph 0004), wherein the perimeter component forms at least a portion of an outer periphery of the sole assembly (as seen in annotated Figures 8 A, 8B and 8C), wherein the perimeter component includes a through hole aperture (as seen in annotated Figures 8 A, 8B and 8C) that defines an interior lip (as seen in annotated Figures 8 A, 8B and 8C), wherein the interior lip is seated on the shoulder of the core component (as seen in annotated Figures 8 A, 8B and 8C), and wherein a surface of the perimeter portion component forming the through hole aperture abuts an exterior perimeter of the ribs (as seen in annotated Figures 8 A, 8B and 8C).  
















[AltContent: textbox (The interior lip is seated on the shoulder of the core component. )]
[AltContent: textbox (A through hole aperture that defines an interior lip. )]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A first insert contained within and bonded to the core component. )][AltContent: textbox (First interior recess.)][AltContent: arrow]
    PNG
    media_image1.png
    563
    523
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A surface of the perimeter portion component forming the through hole aperture abuts an exterior perimeter of the ribs.)][AltContent: textbox (A core component. )][AltContent: ][AltContent: textbox (The ribs define a shoulder extending about at least a portion of the core component. )]




[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shoulder)][AltContent: arrow][AltContent: textbox (The perimeter component includes ribs)][AltContent: textbox (A perimeter component bonded to the core component.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A lower surface and ribs extending downward from the lower surface. )][AltContent: textbox (A surface of the perimeter portion component forming the through hole aperture abuts an exterior perimeter of the ribs.)][AltContent: textbox (The perimeter component forms at least a portion of an outer periphery of the sole assembly.)]
    PNG
    media_image2.png
    476
    524
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    465
    609
    media_image3.png
    Greyscale


However, Wardlaw ‘1 is silent to wherein the ribs define a first interior recess on the lower surface; a first insert contained within and bonded to the core component in the first interior recess.

Bruce discloses wherein the ribs (as seen in annotated Figures 1A, 1B and 1C) define a first interior recess on the lower surface (as seen in annotated Figures 1A, 1B and 1C); a first insert (as seen in annotated Figures 1A, 1B and 1C) contained within and bonded to the core component in the first interior recess (paragraph 0050, as seen in annotated Figures 1A, 1B and 1C).
[AltContent: arrow][AltContent: textbox (A first insert contained within and bonded to the core component in the first interior recess.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The ribs define a first interior recess on the lower surface. )]
    PNG
    media_image4.png
    631
    495
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    748
    411
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    720
    396
    media_image6.png
    Greyscale



Wardlaw ‘1 is analogous art to the claimed invention as it relates to multi component sole assembly.  Bruce is analogous art to the claimed invention in that it provides a multi component sole assembly having an insert in an interior recess in the core component.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the sole assembly of Wardlaw ‘1, having ribs to define a first interior recess on the lower surface, with the insert contained within and bonded to the core component in the first interior recess, as taught by Bruce in order to form a sole assembly that can attenuate ground reaction forces to lessen stresses upon the foot and leg, and absorb energy.  The modification of the sole assembly would be a simple modification to obtain predictable results, a sole that has better traction and provides the attenuation of ground reaction forces, absorbs energy, and controls potentially harmful foot motion, such as over pronation.

Regarding claim 2, the modified sole assembly of the combined references discloses wherein an outer peripheral edge of the first insert is completely surrounded by the core component and contained within the first interior recess defined by the ribs of the core component (as seen in annotated Figure 8A of Wardlaw ‘1).  

Regarding claim 3, the modified sole assembly of the combined references discloses wherein the perimeter component completely surrounds an outer periphery of the core component (as seen in annotated Figures 8 A, 8B and 8C of Wardlaw ‘1).  

Regarding claim 4, the modified sole assembly of the combined references discloses wherein the first insert is seated on a surface of the core component located within the first interior recess (as seen in annotated Figures 8 A, 8B and 8C of Wardlaw ‘1).  

Regarding claim 5, the modified sole assembly of the combined references discloses wherein lower surfaces of the core component (as seen in annotated Figure 8C of Wardlaw ‘1), the first insert (as seen in annotated Figures 8 A, 8B and 8C of Wardlaw ‘1), and the perimeter component include a plurality of grooves and lugs or projections (as seen in annotated Figures 8B of Wardlaw ‘1).  

Regarding claim 7, the modified sole assembly of the combined references discloses wherein each of the core component (as seen in annotated Figures 8 A, 8B and 8C of Wardlaw ‘1), the first insert (as seen in annotated Figures 8 A, 8B and 8C of Wardlaw ‘1), and the perimeter component is an ethyl vinyl acetate material (paragraphs 0104 and 0105 of Wardlaw ‘1).  

Regarding claim 8, the modified sole assembly of the combined references discloses wherein the perimeter component forms an entire outer periphery of the sole assembly (as seen in annotated Figures 8 A, 8B and 8C of Wardlaw ‘1).  

Regarding claim 9, the modified sole assembly of the combined references discloses wherein the core component (as seen in annotated Figures 8 A, 8B and 8C of Wardlaw ‘1), the first insert, and the perimeter component have different hardnesses from one another (paragraphs 0104 and 0109 of Wardlaw ‘1).  

Regarding claim 10, the modified sole assembly of the combined references discloses wherein the first insert is located in a forefoot region or in a heel region of the sole assembly (as seen in annotated Figures 8 A, 8B and 8C of Wardlaw ‘1).  

Regarding claim 11, the modified sole assembly of the combined references discloses the modified sole assembly of the combined references discloses wherein the first insert extends from a midfoot region to a forefoot region of the sole assembly (as seen in annotated Figures 8 A, 8B and 8C of Wardlaw ‘1).  

Regarding claim 21, Wardlaw ‘1 discloses a sole assembly, comprising: a core component (as seen in annotated Figures 8 A, 8B and 8C), wherein a lower surface of the core component includes downwardly extending ribs (as seen in annotated Figures 8 A, 8B and 8C) that define: a shoulder (870, 875) extending about at least a portion of an outer periphery of the core component (as seen in annotated Figures 8 A, 8B and 8C) and a first interior recess (as seen in annotated Figures 8 A, 8B and 8C); and a perimeter component bonded to the core component (as seen in annotated Figures 8 A, 8B and 8C, paragraph 0104), wherein the perimeter component forms at least a portion of an outer peripheral side edge of the sole assembly (as seen in annotated Figures 8 A, 8B and 8C), wherein the perimeter component includes a through hole aperture (as seen in annotated Figures 8 A, 8B and 8C) that defines an interior lip (as seen in annotated Figures 8 A, 8B and 8C), and wherein an upper surface of the interior lip is seated on the shoulder of the core component (as seen in annotated Figures 8 A, 8B and 8C).  

However, Wardlaw ‘1 is silent to a first insert component contained within the first interior recess and bonded to the core component, wherein the first insert component is seated on the lower surface of the core component located within the first interior recess.

Bruce discloses a first insert component contained within the first interior recess (as seen in annotated Figures 1A, 1B and 1C) and bonded to the core component (as seen in annotated Figures 1A, 1B and 1C), wherein the first insert component is seated on the lower surface of the core component located within the first interior recess (as seen in annotated Figures 1A, 1B and 1C).

Wardlaw ‘1 is analogous art to the claimed invention as it relates to multi component sole assembly.  Bruce is analogous art to the claimed invention in that it provides a multi component sole assembly having an insert in an interior recess in the core component.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the sole assembly of Wardlaw ‘1, having ribs to define a first interior recess on the lower surface, with the insert contained within and bonded to the core component in the first interior recess, as taught by Bruce in order to form a sole assembly that can attenuate ground reaction forces to lessen stresses upon the foot and leg, and absorb energy.  The modification of the sole assembly would be a simple modification to obtain predictable results, a sole that has better traction and provides the attenuation of ground reaction forces, absorbs energy, and controls potentially harmful foot motion, such as over pronation.

Claims 12-16 and 22-24, are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw DE 102013208170 A1 – embodiment 1 (herein after Wardlaw ‘1) in view of Bruce US 20140075777 (herein after Bruce) as applied to claim 1 and further in view of Wardlaw DE 102013208170 A1 – embodiment 2 (herein after Wardlaw ‘2).

Regarding claim 12, the sole assembly of the combined references disclose all the limitations of claim 12 except they do not disclose further comprising: a second insert contained within a second interior recess defined by the ribs of the core component and bonded to the core component, wherein the second insert is seated on a surface of the core component located within the second interior recess.  
Wardlaw ‘2 discloses a second insert (as seen in annotated Figure 3A of Wardlaw ‘2) contained within a second interior recess (as seen in annotated Figure 3A of Wardlaw ‘2) defined by the ribs of the core component (as seen in annotated Figure 3A of Wardlaw ‘2) and bonded to the core component (paragraph 0104 and 0105 of Wardlaw), wherein the second insert is seated on a surface of the core component located within the second interior recess (as seen in annotated Figure 3A of Wardlaw ‘2).
Wardlaw ‘2 is analogous art to the claimed invention as it relates to multi component sole assemblies.   

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the number of insert components of Wardlaw ‘1 and Bruce, with multiple insert components within multiple core component recesses, as taught by Wardlaw ‘2 in order to form a sole assembly having multiple portions of differing materials and properties and varied surface structure that can be molded together at one time.  The substitution of one sole assembly for another would be a simple substitution of one known element for another to obtain predictable results, an ability to manufacture a sole that displays differed properties such as aesthetic finish, and impact absorption efficiently and effectively.

Regarding claim 13, the modified sole assembly of the combined references discloses wherein an outer peripheral edge of the second insert (as seen in annotated Figure 3A of Wardlaw ‘2) is completely surrounded by the core component (as seen in annotated Figure 3A of Wardlaw ‘2).  




[AltContent: arrow][AltContent: textbox (Perimeter component)]
[AltContent: arrow][AltContent: textbox (Ribs of the core component.)][AltContent: textbox (Core component)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A third insert contained within a third interior recess defined by the ribs of the core component. )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The second insert is completely surrounded by the core component.)][AltContent: textbox (An outer peripheral edge of the second insert.)]       
    PNG
    media_image7.png
    587
    490
    media_image7.png
    Greyscale
     Figure 3A


Regarding claim 14, the modified sole assembly of the combined references discloses further comprising: a third insert (as seen in annotated Figure 3A of Wardlaw ‘2) contained within a third interior recess (as seen in annotated Figure 3A of Wardlaw ‘2) defined by the ribs of the core component (as seen in annotated Figure 3A of Wardlaw ‘2) and bonded to the core component (paragraphs 0104 and 0105 of Wardaw ’1), wherein the third insert is seated on a surface of the core component located within the third interior recess (as seen in annotated Figure 3A of Wardlaw ‘2).  

Regarding claim 15, the modified sole assembly of the combined references discloses wherein an outer peripheral edge of each of the second insert (as seen in annotated Figure 3A of Wardlaw ‘2) and the third insert (as seen in annotated Figure 3A of Wardlaw ‘2) is completely surrounded by the core component (as seen in annotated Figure 3A of Wardlaw ‘2).   

Regarding claim 16, the modified sole assembly of the combined references discloses wherein lower surfaces of the core component, the first insert (as seen in annotated Figures 8 A, 8B and 8C of Wardlaw ‘1), and the perimeter component (as seen in annotated Figures 8 A, 8B and 8C of Wardlaw ‘1) form a grid of hexagonal projections (as seen in annotated Figure 8B of Wardlaw ‘1).  

Regarding claim 22, the modified sole assembly of the combined references discloses wherein the ribs of the core component (as seen in annotated Figure 3A of Wardlaw ‘2) further define a second interior recess (as seen in annotated Figure 3A of Wardlaw ‘2), and wherein the sole assembly further comprises: a second insert component contained within the second interior recess and bonded to the core component (paragraph 0104 of Wardlaw ‘2).  

Regarding claim 23, the modified sole assembly of the combined references discloses wherein each of the core component (as seen in annotated Figures 8 A, 8B and 8C of Wardlaw ‘1), the first insert component (as seen in annotated Figures 8 A, 8B and 8C of Wardlaw ‘1), and the perimeter component comprises an ethyl vinyl acetate material (paragraphs 0104 and 0105 of Wardlaw ‘1).  

Regarding claim 24, Wardlaw ‘1 discloses a sole assembly, comprising: a core component (as seen in annotated Figures 8 A, 8B and 8C), wherein a lower surface of the core component includes downwardly extending ribs (as seen in annotated Figures 8 A, 8B and 8C) that define: a shoulder (as seen in annotated Figures 8 A, 8B and 8C) extending about at least a portion of an outer periphery of the core component (as seen in annotated Figures 8 A, 8B and 8C), a first interior recess (as seen in annotated Figures 8 A, 8B and 8C), and a perimeter component bonded to the core component (paragraph 0104 and 0105), wherein the perimeter component forms a complete outer peripheral side edge of the sole assembly (as seen in annotated Figures 8 A, 8B and 8C), wherein the perimeter component (as seen in annotated Figures 8 A, 8B and 8C) includes a through hole aperture that defines an interior lip (as seen in annotated Figures 8 A, 8B and 8C), and wherein an upper surface of the interior lip is seated on the shoulder of the core component (as seen in annotated Figures 8 A, 8B and 8C).

However Wardlaw ‘1 is silent to a first insert component contained within the first interior recess and bonded to the core component, wherein the first insert component is seated on the lower surface of the core component located within the first interior recess.

Bruce discloses a first insert component contained within the first interior recess and bonded to the core component (as seen in annotated Figures 1A, 1B and 1C), wherein the first insert component is seated on the lower surface of the core component located within the first interior recess (as seen in annotated Figures 1A, 1B and 1C).

Wardlaw ‘1 is analogous art to the claimed invention as it relates to multi component sole assembly.  Bruce is analogous art to the claimed invention in that it provides a multi component sole assembly having an insert in an interior recess in the core component.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the sole assembly of Wardlaw ‘1, having ribs to define a first interior recess on the lower surface, with the insert contained within and bonded to the core component in the first interior recess, as taught by Bruce in order to form a sole assembly that can attenuate ground reaction forces to lessen stresses upon the foot and leg, and absorb energy.  The modification of the sole assembly would be a simple modification to obtain predictable results, a sole that has better traction and provides the attenuation of ground reaction forces, absorbs energy, and controls potentially harmful foot motion, such as over pronation.
However, Wardlaw ‘1 and Bruce are silent to a second interior recess, and a third interior recess; 4Amendment Accompanying Request for Continued Examinationa second insert component contained within the second interior recess and bonded to the core component, wherein the second insert component is seated on the lower surface of the core component located within the second interior recess; a third insert component contained within the third interior recess and bonded to the core component, wherein the third insert component is seated on the lower surface of the core component located within the third interior recess. 
Wardlaw ‘2 discloses a second interior recess (as seen in annotated Figure 3A), and a third interior recess (as seen in annotated Figure 3A); 4Amendment Accompanying Request for Continued Examination a second insert component (as seen in annotated Figure 3A) contained within the second interior recess (as seen in annotated Figure 3A) and bonded to the core component (paragraph 0104 and 0105), wherein the second insert component (as seen in annotated Figure 3A) is seated on the lower surface of the core component (as seen in annotated Figure 3A) located within the second interior recess (as seen in annotated Figure 3A); a third insert component (as seen in annotated Figure 3A) contained within the third interior recess (as seen in annotated Figure 3A) and bonded to the core component (as seen in annotated Figure 3A), wherein the third insert component is seated on the lower surface of the core component located within the third interior recess (as seen in annotated Figure 3A).

Wardlaw ‘2 is analogous art to the claimed invention as it relates to multi component sole assemblies.   

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the number of insert components of Wardlaw ‘1 and Bruce, with multiple insert components within multiple core component recesses, as taught by Wardlaw ‘2 in order to form a sole assembly having multiple portions of differing materials and properties and varied surface structure that can be molded together at one time.  The substitution of one sole assembly for another would be a simple substitution of one known element for another to obtain predictable results, an ability to manufacture a sole that displays differed properties such as aesthetic finish, and impact absorption efficiently and effectively.

Claim 6, is rejected under 35 U.S.C. 103(a) as being unpatentable over Wardlaw DE 102013208170 A1 – embodiment 1 (herein after Wardlaw ‘1) in view of Bruce US 20140075777 (herein after Bruce) as applied to claim 1 and further in view of Li US 20100122476 (herein after Li).

Regarding claim 6, the sole assembly of the combined references disclose all the limitations of claim 6 except they do not disclose the core component has a first color, the first insert has a second color different from the first color, and the perimeter component as a third color different from the first color and the second color.    
Li discloses the core component has a first color (paragraph 0035), the first insert has a second color different from the first color (paragraph 0035), and the perimeter component has a third color different from the first color and the second color (paragraph 0035). 
Li is analogous art to the claimed invention as it relates to sole components having different colors.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the properties of sole assembly of Wardlaw ‘1 and Bruce, with sole structure having a core portion of multiple colors as taught by Li in order to allow for customization of the footwear, to create footwear sporting a team’s colors, or the wearers preference.   The substitution of the one sole material having one set of properties for another having multiple properties, ie. different colors, would be a simple substitution of one known element for another to obtain predictable results, the ability to tailor products to the wearers tastes.
Argument
Applicant’s arguments have been fully considered but are not convincing. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

In response to applicants’ arguments that Wardlaw does not describe "a core component" having ribs extending downward from its lower surface that define a first interior recess on the lower surface in which a first insert is contained. Wardlaw is not used to teach this limitation.  Bruce, annotated Figures 1A, 1B and 1C, are used to teach "a core component" having ribs extending downward from its lower surface that define a first interior recess on the lower surface in which a first insert is contained.

In response to applicants’ arguments that Wardlaw does not constitute an "insert" contained within and bonded to a core component in a 'first interior recess" defined by ribs extending downward from a lower surface of the core component. Wardlaw is not used to teach this limitation. Bruce, annotated Figures 1A, 1B and 1C, are used to teach a 'first interior recess" defined by ribs extending downward from a lower surface of the core component.
 
In response to applicants’ arguments that Wardlaw's "inserts" are not seated on the lower surface of a core component within their respective interior recess.  Wardlaw is not used to teach this limitation. Bruce, annotated Figures 1A, 1B and 1C, are used to teach the inserts being seated on the lower surface of a core component within their respective interior recess.

In response to applicants’ arguments that Wardlaw's component is the interior-most component of this sole structure and its cylindrical projections project through open holes and is not seated on a lower surface of the core component, Wardlaw is not used to teach this limitation. Bruce, annotated Figures 1A, 1B and 1C, are used to teach inserts being seated on the lower surface of a core component.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catherine Ferreira whose telephone number is (571) 270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732